Citation Nr: 0411113	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
residual of injury, defective vision of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 1970.

This appeal arises from an adverse decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusettes, dated in March 2002, that denied the veteran's 
claim of entitlement to an increased rating for the residuals of 
his service-connected right eye injury.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for appellate 
review.

As explained below, the Board has determined further action is 
required in order to comply with the VA's duty to assist in the 
development of the veteran's claim.  Accordingly, this appeal is 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required.

REMAND


The Board finds that a remand is necessary in order for the RO to 
address and fulfill the amended duty to notify and assist, as set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) codified, in pertinent part, 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
veteran must be provided with appropriate notice under the VCAA, 
to include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what evidence 
VA must secure.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

Review of the veteran's claims folder reveals that the December 
2002 letter sent to the veteran in an attempt to comply with the 
requirements of the VCAA and its implementing regulation, 38 
C.F.R. §§ 3.159 (2003), addresses entitlement to service 
connection rather than entitlement to an increased rating.

In accordance with the VA's duty to assist in development of all 
facts pertinent to the veteran's claim for an increased rating, 
the veteran's claim must be remanded to the RO for further 
development.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 38 
C.F.R. § 3.159, 4.2 (2002) (if VA examination does not contain 
sufficient detail, it is incumbent upon rating board to return the 
report as inadequate for evaluation purposes).

The Board notes that the veteran has submitted a statement from 
I.S., O.D., dated in January 2002, that reports threshold VF 
(visual field) testing showed a loss of field in the right eye 
secondary to the corneal scar and cataract formation secondary to 
the service-connected trauma.  Additionally, the veteran is noted 
to be a candidate for glaucoma, possibly secondary to the trauma.

Review of the June 2003 visual field charts reveals that they 
appear to be, in addition to illegible, not in compliance with the 
requirements of 38 C.F.R. §§ 4.76a (2003).  The charts do not 
contain 16 meridian readings for the service-connected right eye.  
Additionally, they do not show the minimum 2 recordings required 
by the rating schedule.

Under 38 C.F.R. § 4.76, measurement of the visual field will be 
made when there is disease of the optic nerve or when otherwise 
indicated.  The usual perimetric methods will be employed, using a 
standard perimeter and 3 mm. white test object. At least 16 
meridians 221/2 degrees apart will be charted for each eye. (See 
Figure 1. For the 8 principal meridians, see table III.)  The 
charts will be made a part of the report of examination.  Not less 
than 2 recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric central 
contraction of the visual field to 5[degrees].  This type of 
contraction of the visual field reduces the visual efficiency to 
zero.  Where available the examination for form field should be 
supplemented, when indicated, by the use of tangent screen or 
campimeter.  This last test is especially valuable in detection of 
scotoma.  [Emphasis added.]

In view of the foregoing, this case is REMANDED for the following 
action: 

1.  The RO must assure compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and its implementing 
regulations.  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.  The 
RO should provide the veteran written notification specific to his 
claims of the impact of the notification requirements on his 
claims.  

2.  The veteran should be afforded a VA ophthalmology examination 
to determine the current disability produced by the veteran's 
service-connected left eye disorder.  The claims file must be sent 
to the examiner.  The examination must include an examination of 
field vision in compliance with 38 C.F.R. § 4.76 (2002).

In addition, the examiner should determine whether the veteran 
currently is diagnosed with glaucoma and whether it is at least as 
likely as not that this disorder of the eye is secondary to the 
veteran's service-connected trauma to the right eye.

3.  The RO should readjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran and his representative 
should be provided a supplemental statement of the case (SSOC) and 
an appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





